NO. 07-02-0465-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

APRIL 15, 2003

______________________________
 


IN THE MATTER OF THE MARRIAGE OF 
DAVID KEITH BISCAMP AND TAMMY BELINDA FEARRIN 
AND IN THE INTEREST OF CHASE CAMERON BISCAMP
AND CHINE RENEE BISCAMP, MINOR CHILDREN


_________________________________

FROM THE 1ST DISTRICT COURT OF JASPER COUNTY;

NO. 23,916; HONORABLE JOE BOB GOLDEN, JUDGE

_______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION (1)
	Appellant David Keith Biscamp, proceeding pro se, filed a notice of appeal from the
trial court's order of dismissal of his divorce action from appellee Tammy Belinda Fearrin. 
Appellant's brief was due to be filed no later than January 1, 2003, but has yet to be filed,
and no motion for extension of time has been filed.  By letter dated March 26, 2003,
appellant was notified of the defect and was directed to file a response reasonably
explaining the delay and the failure to pay the filing fee of $125 by April 8, 2003, and also
was notified that failure to comply might result in dismissal.  Appellant did not respond and
the brief and filing fee remain outstanding.
	Accordingly, we dismiss this appeal for want of prosecution and failure to comply
with an order of this Court.  See Tex. R. App. P. 42.3(b) and (c).
							Don H. Reavis
						    	     Justice
1. Tex. R. App. P. 47.2(a).

NO. 07-10-00423-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

JANUARY
3, 2010
 

 
RAMONE COLEMAN, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE COUNTY CRIMINAL COURT NO 9
OF TARRANT COUNTY;
 
NO. 1163456; HONORABLE BRENT A CARR, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
ON MOTION TO WITHDRAW
 
Appellant, Ramone Coleman, appeals
his conviction of the offense of driving while intoxicated, and sentence of 240
days confinement in the Tarrant County Jail and $600 fine.  The sentence was suspended and appellant was
placed on community supervision for a period of two years.  On December 6, 2010, this Court received a
Motion to Withdraw from appellants retained counsel that complies with the requirements
of Texas Rule of Appellate Procedure 6.5. 
Having received no objection to this motion, the Motion to Withdraw is
hereby granted.
 
                                                                                                Per
Curiam
 




Do
not publish.